The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2015

                                       No. 04-15-00281-CR

                                        Kevin BALDITT,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR3121
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
        Appellant has filed a pro se motion requesting a copy of the appellate record for purposes
of filing a post-conviction writ of habeas corpus. This court has no jurisdiction over post-
conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. art. 11.07; In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained, and made returnable to the Texas Court of Criminal Appeals. See TEX. CODE CRIM.
PROC. art. 11.07. In order to obtain a free copy of the appellate record, appellant would need to
file a motion in the trial court in which the conviction was obtained and demonstrate that his
claim is not frivolous and that the record is needed to decide the issues presented. See United
States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex.
App.—Houston [1st Dist.] 1993, no pet.). Accordingly, appellant’s motion is DENIED without
prejudice to seeking relief in the proper court.

        We order the clerk of the court to serve a copy of this order on the trial court, appellant,
and all counsel.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court